RECORD IMPOUNDED

                        NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                        SUPERIOR COURT OF NEW JERSEY
                                        APPELLATE DIVISION
                                        DOCKET NO. A-2082-15T4

STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

J.S.-A.,

     Defendant-Appellant.
_______________________________

              Submitted April 25, 2017 – Decided May 3, 2017

              Before Judges Fasciale and Gilson.

              On appeal from Superior Court of New Jersey,
              Law Division, Monmouth County, Indictment No.
              14-02-0303.

              Joseph E. Krakora, Public Defender, attorney
              for appellant (Stefan Van Jura, Deputy Public
              Defender II, of counsel and on the brief).

              Christopher J. Gramiccioni, Monmouth County
              Prosecutor, attorney for respondent (Kathleen
              S. Bycsek, Assistant Prosecutor, of counsel
              and on the brief).

PER CURIAM

        Defendant    appeals     from   his   conviction     for   second-degree

sexual assault, N.J.S.A. 2C:14-2(b). Defendant contends primarily
that the court erred by denying his Miranda1 motion.                    We disagree

and affirm.

       The police investigated defendant for allegedly sexually

assaulting his girlfriend's twelve-year-old daughter.                    The judge

conducted a two-day Miranda hearing and heard testimony from

Detective Daniel Kowsaluk, Detective Gabriel Carrasquillo, and

defendant.    The parties dispute what the detectives and defendant

may have stated in the police station before defendant entered

into   the   interrogation      room,   and   whether     the     police    coerced

defendant     into     giving    his    statement         by     that     purported

communication.       We discern the pertinent facts from the transcript

of the Miranda hearing.

       Detective   Kowsaluk     testified     that   he    met    with    defendant

outside the interrogation room at the police station and asked him

in English if he would give a statement.                       He testified that

defendant said yes, but told him he felt more comfortable speaking

in Spanish.    Detective Kowsaluk then called Detective Carrasquillo

for that purpose because he spoke Spanish.            Detective Carrasquillo

testified that he did not communicate with defendant outside the

interview room.



1  Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d
694 (1966).


                                        2                                   A-2082-15T4
       Defendant testified that Detective Kowsaluk, in English, told

him outside the interview room that all people make mistakes and

defendant had to speak with him.              Defendant further stated that

before entering the interrogation room, Detective Carrasquillo

handed him a white card, which contained his Miranda rights.

According to defendant, Detective Carrasquillo told him that they

were   not   going    to   call   the    immigration   authorities,   but    if

defendant talked to them, the judge and the prosecutor would "be

very happy with [him] and everything [would] be over."              Defendant

explained that he decided to speak with the police because one of

the detectives looked upset.

       Detective     Carrasquillo       and   defendant   then   entered    the

interrogation room and the detective began the interview.                   The

police recorded defendant's entire statement.              After the alleged

conversations outside the interrogation room, and while being

fully video recorded in the room immediately before defendant gave

his statement, the detective read defendant his Miranda rights.

       On his motion to suppress, defendant argued that before he

entered into the interrogation room the police coerced him to give

his statement about the incident.             The judge found, however, that

the police did not so coerce defendant.             He stated:

             Defendant argues that prior to the interview
             and outside of the presence of the camera, he
             was pressured to speak with the detectives.

                                         3                            A-2082-15T4
          This argument was . . . raised . . . for the
          first time at the [Miranda] hearing.       The
          audio and video recording of [d]efendant's
          statement do not substantiate this claim.
          Defendant's demeanor and response to Detective
          Carrasquillo's questions do not evidence signs
          of pressure.   In fact, there is nothing in
          this record to support the claim that
          [d]efendant was coerced prior to, during, or
          after the interview.

The judge determined that defendant knowingly and intelligently

waived his Miranda rights, denied the motion, and entered the

order under review.

     Defendant then pled guilty to second-degree sexual assault,

N.J.S.A. 2C:14-2(b).   The court followed the plea agreement and

sentenced defendant to a three-year prison term subject to the No

Early Release Act (NERA), N.J.S.A. 2C:43-7.2, and Megan's Law,

N.J.S.A. 2C:7-1 to -23.

     On appeal, defendant argues the following point:

          THIS MATTER MUST BE REMANDED TO THE LAW
          DIVISION   FOR  CREDIBILITY   DETERMINATIONS,
          WHICH ARE MISSING FROM THE OPINION, AND WHICH
          ARE NECESSARY FOR RESOLUTION OF THE LEGAL
          ISSUES BECAUSE THE TESTIMONY OF DEFENDANT AND
          POLICE WITNESSES DIVERGED ON MATERIAL ISSUES
          OF FACT.

     We uphold the factual findings underlying the trial court's

disposition on a motion to suppress "so long as those findings are

supported by sufficient credible evidence in the record."     State

v. Robinson, 200 N.J. 1, 15 (2009) (quoting State v. Elders, 192


                                4                           A-2082-15T4
N.J. 224, 243 (2007)).     Thus, appellate courts should reverse only

when the trial court's determination is "so clearly mistaken that

the interests of justice demand intervention and correction."

State v. Lamb, 218 N.J. 300, 313 (2014) (quoting Elders, supra,

192 N.J. at 244).       We give deference to a trial court's factual

findings when "the trial court [] had the opportunity to evaluate

the credibility of the witnesses who appeared and testified."

State   v.   Diaz-Bridges,      208   N.J.   544,   565   (2011).       Legal

determinations flowing from those findings, however, are subject

to de novo review.      State v. Coles, 218 N.J. 322, 342 (2014).

     Here, the judge heard testimony from the detectives and

defendant as part of a two-day Miranda hearing.              The judge also

watched how each witness testified at the hearing, and viewed the

recording of defendant's statement in the interrogation room.            The

judge found that defendant was not coerced "prior to, during, or

after the interview."          He explained that defendant's demeanor

during the interview did not suggest that defendant was pressured.

     The judge further found that defendant's responses to the

detective's questions did not demonstrate that the detectives

coerced defendant outside the interrogation room prior to the

interview. Although the judge did not expressly make a credibility

finding, he implicitly found Detective Carrasquillo credible.            See

State   v.   Locurto,    157   N.J.   463,   474    (1999)   (holding   that

                                      5                             A-2082-15T4
credibility determinations could be inferred from the account of

facts and witness testimony presented in a Municipal Court's

decision).   We have no reason to disturb the judge's findings.

    Affirmed.




                                6                          A-2082-15T4